[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                             NOVEMBER 8, 2006
                                No. 05-15085                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                 D. C. Docket No. 01-00457-CV-FTM-16-DNF

PEDRO PONCE DOMINGUEZ,


                                                      Plaintiff-Appellant,

                                        versus

DR. LANG,
ROBERT BRIGGS,
Senior Physician,
WARREN CORNELL,
Superintendent,
JAMES MCDONOUGH,
Secretary, Department of Corrections,
MICHAEL SCHMIDT, et al.,


                                                      Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (November 8, 2006)
Before TJOFLAT, ANDERSON and BARKETT, Circuit Judges.

PER CURIAM:

      Pedro Ponce Dominguez, a Florida prison inmate proceeding pro se, appeals

the grant of summary judgment to all defendants in this civil rights action, brought

pursuant to 42 U.S.C. § 1983. Dominguez essentially reasserts his original claims

that state prison officials were deliberately indifferent to his serious medical needs

in failing to provide him with a liquid diet, failing to issue him passes for a single-

man cell and a low bunk, and failing to provide him treatment for wires that he

alleges were placed in his body in an illegal surgical procedure.

      “[D]eliberate indifference to a prisoner’s serious illness or injury states a

cause of action under § 1983.” Estelle v. Gamble, 429 U.S. 97, 105, 97 S.Ct. 285,

291, 50 L.Ed.2d 251 (1976). To succeed on a claim of deliberate indifference to a

serious medical need, “a plaintiff must set forth evidence of an objectively serious

medical need” and “prove that the prison official acted with an attitude of

‘deliberate indifference’ to that serious medical need.” Farrow v. West, 320 F.3d

1235, 1243 (11th Cir. 2003) (internal citations omitted). “[A] serious medical need

is considered one that has been diagnosed by a physician as mandating treatment or

one that is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.” Id. (citation and internal quotation omitted).



                                            2
“[D]eliberate indifference has three components: (1) subjective knowledge of a risk

of serious harm; (2) disregard of that risk; (3) by conduct that is more than mere

negligence.” Id. at 1245 (internal quotations and citations omitted).

       “‘[S]upervisory officials are not liable under § 1983 for the unconstitutional

acts of their subordinates on the basis of respondeat superior or vicarious

liability.’” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003) (quoting

Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999)). Rather, such liability

attaches under § 1983 only “when the supervisor personally participates in the

alleged unconstitutional conduct or when there is a causal connection between the

actions of a supervising official and the alleged constitutional deprivation.”

Hartley, 193 F.3d at 1269 (internal quotations and citations omitted).

      Because Dominguez presented no competent evidence to substantiate his

claim that the defendant prison officials had been deliberately indifferent to his

serious medical needs, the district court was duty bound to grant these officials

summary judgment.

      AFFIRMED.




                                           3